Title: To George Washington from James Madison, 25 October 1781
From: Madison, James
To: Washington, George


                  
                      25 October 1781
                  
                  Amidst the Acclamations of Multitudes contending who shall applaud you most, accept, Sir, from us, that Tribute of Respect & Gratitude, in which none withhold but those who are your Enemies, only because they are Enemies to the Deliverer of their Country, and to the Friend of Mankind.  We rejoice with you upon the Reduction of York: a Success, which all ascribe to wise Counsel, prudent Conduct, and brave Action, with the Righteousness of our Cause.  This Event, is glorious to those by whom it was accomplished, and fortunate for all the Confederates, we trust will be productive of peculiar Felicity to this University.  Our Thanks are due to you for it; and we yeild them unfeignedly.
                  But Thanks are a small Part of your Reward.  The only Gratification equal to such merit, must be that sublime Pleasure, which is felt by the Mind conscious of its own Rectitude.
                  Nor are we insensible of the Benefits we derived in common with the Rest of our Countrymen from the good offices & vigorous Efforts of our gallant & generous Allies, to recover for us those Rights which God & Nature gave, Whilst we have you as a Benefactor of the University; we sue for your Patronage; an Honour you will not deny, if you could be persuaded, as we are, that this Institution encouraged by the great & good, & restored to the State it was in at the Time of the last hostile Invasion, will contribute towards the diffusion of useful Knowledge; the best Means of permanently securing that Liberty to establish which so many Heroes have bled, and so many are yet contending.  Relying upon your Favour, we doubt not but your Excellency will be pleased to give Orders for the Removal of the Invalids now lodged in the College when it can be done conveniently; that we may resume our respective Employments so soon as the Place can be rendered fit for the Reception of Students.
                  
               